DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 16, and 19, Claim(s) 1, 16, and 19 recite(s):
- receiving, by a subscription-based travel service, search criteria comprising a travel period for a user;
- determining that a subscription of the user with the subscription-based travel service corresponds to a first travel service rate category;
- identifying, based on the search criteria, a list of travel services associated with the first travel service rate category that are available for consumption during the travel period;
- outputting the identified list of travel services to the user;
- reserving a given travel service of the travel services on the list in response to receiving a selection of the given travel service.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  subscription-based travel reservations encompass commercial interactions.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a user and travel service providers, all of which may involve people.

This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer-implemented; one or more processors; outputting via presenting; a system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations; a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-15, 17-18, and 20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same 
- presenting a visual indicator to visually distinguish (claim 13).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds detail to the payment part of the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell, US 20080201227 A1, in view of Nagashima, US 20120131050 A1, in further view of Daoudi, US 20070011047 A1.
As per Claims 1, 16, and 19, Bakewell discloses:
- a computer-implemented method (paragraph [0014] (related methods); claim 1 (Internet-based system; computers));
- receiving, by one or more processors of a subscription-based travel service, search criteria (Figure 6; Figure 7; paragraph [0014] (“The current invention described herein is The Interactive, Internet-based, Trip Planning, Travel Resource, Travel Community, Virtual Travel, Game-based Travel, Travel-based Education, and Virtual/Live Tour Site (and related methods and systems) which allows users and members (in both the free and the fee-paying categories) and trial guests to plan travel”); paragraph [0135] (“The viewer may select to subscribe to the system (overview 7) and enters payment system (overview 8) to pay by credit card or electronic funds transfer. The user selects membership term and services and enters payment information which is processed and involves selection of a userid and password for access to member services.”); paragraph [0164] (“This figure illustrates the invention's generalized process for planning a specific trip by showing the flow of information and decisions between the user and the invention database of the universe of opportunities, and the progressive development of an itinerary that meets the user's preferences and special requirements and is optimized for time considerations, duration, budget, reservation availability and suitability, producing a trip plan on paper or 
- determining that a subscription of the user with the subscription-based travel service corresponds to a first travel service rate category (paragraph [0014] (“The current invention described herein is The Interactive, Internet-based, Trip Planning, Travel Resource, Travel Community, Virtual Travel, Game-based Travel, Travel-based Education, and Virtual/Live Tour Site (and related methods and systems) which allows users and members (in both the free and the fee-paying categories) and trial guests to plan travel”); paragraph [0053] (“Member and user access is by Internet; some services will be for members only, at least initially with limited free services and an opportunity for a limited free trial of the services external to the complete, members-only facilities.”); paragraph [0119] (“Allow and support the user-downloading of a trip plan (whether intermediate or final), subject to limitations specified for the respective user or membership class, fee-level and available material, and user-optional incremental usage fees.”); paragraph [0135] (“The viewer may select to subscribe to the system (overview 7) and enters payment system (overview 8) to pay by credit card or electronic funds transfer. The user selects membership term and services and enters payment information which is processed and involves selection of a userid and password for access to member services.”); paragraph [0166] (“Because of the cost of storage, there will be a specific amount of storage included in user and membership levels and additional increments maybe purchased.”));
- identifying, based on the search criteria, a list of travel services that are available for consumption (Figure 6; Figure 7; paragraph [0014] (“The current invention described herein is The Interactive, Internet-based, Trip Planning, Travel Resource, Travel Community, Virtual Travel, Game-based Travel, Travel-based Education, and Virtual/Live Tour Site (and related methods and systems) which allows users and members (in both the free and the fee-paying categories) and trial guests to plan travel”); paragraph [0021] (“Offer the ability to download or print the "final" trip plan and related details, reservations, budget, and available sidelights or contingencies in case of emergency, unexpected needs or changing weather.”); paragraph [0164] (“This figure illustrates the invention's generalized process for planning a specific trip by showing the flow of information and decisions between the user and the invention database of the universe of opportunities, and the progressive development of an itinerary that meets the user's preferences and special requirements and is optimized for time considerations, duration, budget, reservation availability and suitability, producing a trip plan on paper or in electronic form. The user provides inputs 1, 2 which are matched 3 against the invention's database 4 and the user selects sites of interest to store for later consideration 5 or views display search results 6 and selects items for rejection and puts them in a trash receptacle or defers them (filing them within a trip folder name) or proceeds with further consideration, applying personal selection refinement criteria 11 set by the user.”));
- presenting the identified list of travel services to the user (Figure 6; Figure 7; paragraph [0014] (“The current invention described herein is The Interactive, Internet-based, Trip Planning, Travel Resource, Travel Community, Virtual Travel, Game-based Travel, Travel-based Education, and Virtual/Live Tour Site (and related methods and systems) which allows users and members (in both the free and the fee-paying categories) and trial guests to plan travel”); paragraph [0021] (“Offer the ability to download or print the "final" trip plan and related details, reservations, budget, and available sidelights or contingencies in case of emergency, unexpected needs or changing weather.”); paragraph [0053] (“The proprietary database may include data, information, and travel sites, tours and services”); paragraph [0099] (“Return/present matches in a list (ordered or random) as search results with matching search terms highlighted. List may be in table format or paragraph(s) with live links to the complete, respective, database record.”); paragraph [0164] (“This figure illustrates the invention's generalized process for planning a specific trip by showing the flow of information and decisions between the user and the invention database of the universe of opportunities, and the progressive development of an itinerary that meets the user's preferences and special requirements and is optimized for time considerations, duration, budget, reservation availability and suitability, producing a trip plan on paper or in electronic form. The user provides inputs 1, 2 which are matched 3 against the invention's database 4 and the user selects sites of interest to store for later consideration 5 or views display search results 6 and selects items for rejection and puts them in a trash receptacle or defers them (filing them within a trip folder name) or proceeds with further consideration, applying personal selection refinement criteria 11 set by the user.”));

- a system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations (claim 1 (Internet-based; servers; database; software));
- a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (claim 1 (Internet-based; servers; database; software)).
Bakewell fails to disclose wherein search criteria comprise a travel period for a user; wherein the identified travel services that are available for consumption are based on the travel period.  Nagashima discloses wherein search criteria comprise a travel period for a user (Figure 2; paragraph [0069] (“FIG. 2 is a diagram illustrating the flow of travel booking processing which is executed by the travel agency server. A customer accesses the travel agency server 101 from the customer terminal 103. Accessed by the customer terminal 103, the travel agency server 101 receives travel booking conditions through booking condition receiving processing (S201), prompts the customer to select a travel service including a flight, a hotel, a local tour, and the like through travel service selecting processing (S202), and accepts to book a travel service selected by the customer through travel booking accepting processing (S203).”); paragraph [0071] (“The booking condition receiving screen is configured such that a customer can select from options, or enter, a starting date, a returning date (home arrival date), a starting location, a destination, the number of party members, how many rooms are to be reserved, an airline company, and an airline seat class.”); paragraph [0073] (“A travel service selecting section 303 of FIG. 3 executes the travel service selecting processing (S202) of FIG. 2. Details of the travel service selecting processing (S202) are described. FIG. 4 is a diagram illustrating the flow of the travel service selecting processing. The travel service selecting section 303 checks airline tickets available for reservation in airline ticket reference processing (S401), checks hotels available for reservation in hotel reference processing (S402), searches for local tours available for booking in local tour course search processing (S403), generates a travel service selecting screen, which prompts the customer to select an airline ticket, a hotel, and a local tour, in travel service selecting screen generating processing (S404), and sends the travel service selecting screen to the customer terminal 103 in travel service selecting screen outputting processing (S405).”); paragraph [0074] (“Specifically, the airline ticket reference section 501 obtains from 
The modified Bakewell fails to disclose wherein the identified travel services that are available for consumption are associated with the first travel service rate category.  Daoudi discloses wherein the identified travel services that are available for consumption are associated with the first travel service rate category (paragraph [0005] (“The database stores names of participant subscribers who are enlisted upon payment of a predetermined fee. The provider offers discounted travel tickets, including airplane tickets, and travel-related benefits and services such as hotel reservations, car rentals, and other various services and upgrades for all participants depending on the level of service subscribed to. The provider offers the discounted rates, benefits, and services without the need for advanced notice or reservation. The provider obtains the discounted rates, benefits, and services on behalf of its subscribers from different airline companies, travel tickets providers, hotels, car rental companies, and any other companies providing travel-related services and passes them to the subscribers upon request. The provider offers one or more plans. The plan or each plan offered by the provider is subscribed to by participants upon a payment of predetermined fee. The amounts of discounts and levels of benefits correspond with the type of subscription.”); claim 10 (“10. The method of claim 7, wherein the predetermined subscription varies with and corresponds to the amounts of discounts and magnitude of other offered travel-related services and benefits.”)).  It would have been obvious to one of ordinary skill in 

As per Claim 4, Bakewell further discloses wherein the travel services comprise hotels (claim 2).

As per Claim 5, Bakewell further discloses wherein the subscription of the user allows the user to reserve, for a subscription fee, for consumption during a predetermined time period, a travel service (Figure 3; Figure 12; paragraph [0014]; paragraph [0049]; paragraph [0100]; paragraph [0106]; paragraph [0135]; paragraph [0164]; paragraph [0164]; claim 9).
The modified Bakewell fails to disclose wherein travel services are determined to be available for reservation by a user based on the travel services being associated with the first travel service rate category.  Daoudi further discloses wherein travel services are determined to be available for reservation by a user based on the travel services being associated with the first travel service rate category (paragraph [0005]; claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that travel services are determined to be available for reservation by a user based on the travel services being associated with the first travel service rate category, as disclosed by Daoudi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Bakewell fails to disclose receiving registration information from the user to subscribe to the subscription-based travel service, the registration information comprising a selection of the first travel service rate category from a plurality of travel service rate categories.  Daoudi further discloses receiving registration information from the user to subscribe to the subscription-based travel service, the registration information comprising a selection of the first travel service rate category from a plurality of travel service rate categories (paragraph [0005]; paragraph [0011]; claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that the invention receives registration information from the user to subscribe to the subscription-based travel service, the registration information comprising a selection of the first travel service rate category from a plurality of travel service rate categories, as disclosed by Daoudi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Bakewell further discloses excluding from the list of travel services any travel service that is unavailable during the travel period (paragraph [0040]; paragraph [0042]; paragraphs [0054]-[0055]; paragraph [0164]; paragraph [0196]; paragraph [0220]; paragraph [0226]).

Claims 2, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell in view of Nagashima in further view of Daoudi in further view of Handler, US 20050137934 A1.

.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell in view of Nagashima in further view of Daoudi in further view of Laval, US 6173209 B1.
As per Claims 3 and 18, the modified Bakewell fails to disclose preventing the user from reserving additional travel services until the reserved travel service expires or is consumed by the user.  Laval discloses preventing the user from reserving additional travel services until the reserved travel service expires or is consumed by the user (column 4, lines 31-37; column 6, lines 56-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that the invention prevents the user from reserving additional travel services until the reserved travel service expires or is consumed by the user, as disclosed by Laval, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell in view of Nagashima in further view of Daoudi in further view of Handler in further view of Abendroth, US 20060155603 A1.
As per Claim 7, the modified Bakewell fails to disclose wherein the travel service categories are travel service rate categories with respective subscription fees.  Daoudi further discloses wherein the travel service categories are travel service rate categories with respective subscription fees (paragraph [0005]; paragraph [0011]; claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that the travel service categories are travel service rate categories with respective subscription fees, as disclosed by Daoudi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bakewell fails to disclose wherein a feature of a travel service rate category allows the user to reserve, for a respective subscription fee, for consumption during a respective predetermined time period, any travel service associated with the respective travel service rate category.  Handler discloses wherein a feature of a travel service rate category allows the user to reserve, for a respective subscription fee, for consumption during a respective predetermined time period, any travel service 
The modified Bakewell fails to disclose wherein: the first travel service category has respective features; and a second travel service category of the plurality of travel service categories has the features of the first travel service category plus additional features.  Abendroth discloses wherein: the first travel service category has respective features; and a second travel service category of the plurality of travel service categories has the features of the first travel service category plus additional features (paragraph [0017]; paragraph [0080]; paragraph [0096]; paragraph [0103]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modfied Bakewell such that the first travel service category has respective features; and a second travel service category of the plurality of travel service categories has the features of the first travel service category plus additional features, as disclosed by Abendroth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell in view of Nagashima in further view of Daoudi in further view of Abhyanker, US 20110066648 A1, in further view of Heintzeman, US 20020038250 A1.
As per Claim 8, Bakewell further discloses wherein the first travel service rate category reserves a hotel (paragraph [0014]; paragraph [0053]; paragraph [0119]; paragraph [0135]; paragraph [0166]; claim 2).
The modified Bakewell fails to disclose wherein a hotel belongs to a first hotel rate category associated with a hotel chain entity, the hotel chain entity comprising a plurality of different hotel brands each associated with one of a plurality of hotel rate categories, each hotel brand comprising one or more hotels.  Abhyanker discloses wherein a hotel belongs to a first hotel rate category associated with a hotel chain entity, the hotel chain entity comprising a plurality of different hotel brands each associated with one of a plurality of hotel rate categories, each hotel brand comprising one or more hotels (paragraphs [0051]-[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that a hotel belongs to a first hotel rate category associated with a hotel chain entity, the hotel chain entity comprising a plurality of different hotel brands each associated with one of a plurality of hotel rate categories, each hotel brand comprising one or more hotels, as disclosed by Abhyanker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bakewell fails to disclose identifying a hotel brand; and enabling the user to reserve, for a first predetermined number of nights, a stay at a hotel within that hotel brand.  Heintzeman discloses identifying a hotel brand; and enabling the user to reserve, for a first predetermined number of nights, a stay at a hotel within that hotel brand (paragraph [0023]; paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

As per Claim 9, the modified Bakewell fails to disclose wherein a hotel belongs to a second set of the plurality of different hotel brands that is associated with a second hotel rate category of the plurality of hotel rate categories.  Abhyanker further discloses wherein a hotel belongs to a second set of the plurality of different hotel brands that is associated with a second hotel rate category of the plurality of hotel rate categories (paragraphs [0051]-[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that a hotel belongs to a second set of the plurality of different hotel brands that is associated with a second hotel rate category of the plurality of hotel rate categories, as disclosed by Abhyanker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bakewell fails to disclose identifying a hotel brand; and enabling the user to reserve, for a predetermined number of nights, a stay at a hotel within that hotel brand.  Heintzeman further discloses identifying a hotel brand; and enabling the user to reserve, for a predetermined number of nights, a stay at a hotel within that hotel brand (paragraph [0023]; paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that the invention identifies a hotel brand; and the invention enables the user to reserve, for a predetermined number of nights, a stay at a hotel within that hotel brand, as disclosed by Heintzeman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Bakewell further discloses simultaneously presenting multiple hotels; and presenting a visual indicator to visually distinguish what category each hotel belongs to (Figure 3; paragraph [0099]; paragraph [0226]; paragraph [0227]; paragraph [0234]; claim 2).
The modified Bakewell fails to disclose wherein a category may be what set of hotel brands that a hotel belongs to.  Abhyanker further discloses wherein a category may be what set of hotel brands that a hotel belongs to (paragraphs [0051]-[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bakewell such that a category may be what set of hotel brands that a hotel belongs to, as disclosed by Abhyanker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakewell in view of Nagashima in further view of Daoudi in further view of Twig, US 20190065564 A1.
As per Claim 14, the modified Bakewell fails to disclose wherein identifying the list of travel services comprises identifying travel services that are within a threshold distance of a location specified in the search criteria.  Twig discloses wherein identifying the list of travel services comprises identifying travel services that are within a threshold distance of a location specified in the search criteria (paragraph .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Dawkins, US 20170243310 A1 (system for facilitating and executing travel-related transactions);
b.  Moati, US 20170213161 A1 (system, method, and apparatus for providing and managing intra-day reservations).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628